Citation Nr: 0000783	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-29 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to June 20, 1996 for a 
total disability rating based on individual unemployability 
due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of February 1997 by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).  In the decision, the RO 
granted a total disability rating based on individual 
unemployability due to service-connected disabilities, 
effective from June 20, 1996.


REMAND

The veteran has previously established service connection for 
tinnitus, rated as 10 percent disabling effective from July 
11, 1988; hearing loss, rated as noncompensably disabling 
effective from July 11, 1988; post-traumatic stress disorder, 
rated as 50 percent disabling effective from January 20, 
1994; and left anterior chest wall pain syndrome due to 
surgical treatment at a VA medical center, rated as 40 
percent disabling effective from June 20, 1996.  The RO 
assigned an effective date of June 20, 1996, for a total 
disability rating based on individual unemployability because 
that was the date on which the RO had received the veteran's 
claim for compensation for chest wall pain due to VA surgical 
treatment under 38 U.S.C.A. § 1151.  

The Board finds, however, that there are indications in the 
claims file that the veteran may have submitted his claim for 
38 U.S.C.A. § 1151 benefits to a different part of the VA 
prior to that date.  In this regard, the veteran has 
presented a copy of a "Claim For Damage, Injury Or Death" 
dated in May 1996 and addressed to the VA District Counsel 
Office.  He has also presented a copy of a letter of the same 
date, also addressed to the District Counsel, in which he 
stated that he had undergone heart surgery at a VA hospital, 
that the surgical procedure resulted in injury, and that he 
was requesting compensation for the damages. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, under some circumstances, one part of 
the VA may be deemed to have "constructive notice" of 
evidence or documents which are under the control of another 
part of the VA.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Furthermore, the Court has noted that consideration 
can be given to assigning an earlier effective date where a 
claim is forwarded to the RO from other sections of the VA.  
See Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  The evidence 
currently in the claims file, however, does not demonstrate 
the exact date on which such documents were received by the 
VA District Counsel's office.  The copies of the documents 
which are in the claims file are not the original documents, 
but are instead copies which the veteran forwarded to his 
representative, and which are stamped as having been received 
by the representative's office on May 22, 1996.  

In light of the foregoing, the Board finds that the RO should 
determine when the veteran's letter and claim were first 
received by the VA District Counsels Office, and 
consideration should be given as to whether receipt of a 
claim by the District Counsel's office may amount to receipt 
of the claim by the VA for effective date purposes.  
Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the VA District 
Counsel's office and request copies of 
any correspondence which the veteran 
filed with that office prior to June 20, 
1996, along with any available 
information pertaining to the date of 
receipt of any such documents.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record to determine whether there is any 
basis for assigning an earlier effective 
date.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


